DETAILED ACTION
1.	This office action is in responsive to the applicant’s arguments filed on 11/11/21.
2.	The present application is being examined under the first inventor to file provisions of the AIA .
3.	Claims 1-2, 5-11 and 14-20 are currently pending.
4.	Claims 1, 6, 10 and 16 are currently amended.  Claims 2, 5, 7, 11, 14 and 17-19 are original.
5.	Claims 8-9, 15 and 20 are previously presented.  Claim 3-4 and 12-13 are cancelled.

Response to Arguments
                                          Response: 35 U.S.C.  § 101
6.    Applicants argue:
	“Applicant submits that independent claim 1 has been amended to include the feature of
“providing the model-based diagnostic output as a user interface as part of an analytics platform.” Therefore, applicant submits that the claim as amended is not directed to an
abstract idea without significantly more because the alleged judicial exception is integrated
into a practical application since the features of the claims provide meaningful limits on
practicing the features by physically showing the model-based diagnostic output as a user
interface. Accordingly, applicant respectfully submits that claim 1 is directed to patent
eligible subject matter. Independent claims 10 and 16 have been amended to include similar,
though not identical, features as independent claim 1 and are therefore directed to patent
eligible subject matter. Claims 2 and 5-9, 11 and 14-15, and 17-20 depend from claims 1, 10,
and 16 respectively and are thus directed to patent eligible subject matter by way of their

these rejections under 35 U.S.C. § 101.” (Remarks: pages 7-8)

7.    Examiner Response:
	The examiner respectfully disagrees.  The examiner notes that with the recent amendment 
made to the claims, the claims are still not eligible under 35 U.S.C. 101.  Under step 2A, prong 1, the limitations of setting, simulating, optimizing and generating, under the broadest reasonable interpretation, still covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Regarding step 2A, prong 2, even with the recent amendment, the receiving limitation still amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.  
Also, under step 2A, prong 2 the claim recites the additional element of a processing device, where the processing device is recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
	Further, the recent amendment of “providing the model-based diagnostic output as a user
interface as part of an analytics platform”, amounts to extra-solution activity, where results are 
provided on a user interface.  This amendment functions as a generic computer function, where 

Under step 2B, the receiving limitation has also shown to reflect the court decisions of Versata Dev. Group, Inc. v. SAP Am., Inc.  iv. Storing and retrieving information in memory, shown in MPEP 2106.05(d) (II).  Also, under step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the processing device and medium amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).  
The rejection of the current claims is shown below.

                                      Response: 35 U.S.C.  § 103
8.    Examiner Response:
The Applicant’s arguments on pages 9-10 with respect to the limitation of claims 1, 10 
and 16 that states “providing the model-based diagnostic output as a user interface as part of an analytics platform” have been considered but are moot because the arguments do not apply to the current rejection.

Claim Rejections - 35 USC § 101
9.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1, 10 and 16
Regarding step 1, claims 1, 10 and 16 are directed towards a method, system and medium which are eligible statutory categories of invention under 101.
Claim 1
Regarding step 2A, prong 1, claim 1 recites “setting, by a processing device, feasibility constraints for an untrained model of the unknown component”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 1 recites “setting passivity constraints for the untrained model of the unknown component, wherein the unknown component comprises an electrical component”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 1 recites “simulating the partially known electromechanical system using the untrained model of the unknown component to generate simulated data at the connection points of the unknown component”.  Under the broadest reasonable interpretation, this limitation is a 
Claim 1 recites “and optimizing, by the processing device, the untrained model based on the feasibility constraints and a comparison of the simulated data and the experimental data to generate a trained model of the unknown component”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 1 recites “generating a model-based diagnostic output for the partially known electromechanical system using a system model of the partially known electromechanical system, wherein the system model comprises the trained model of the unknown component”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Regarding step 2A, prong 2, the limitation of receiving a set of experimental data of connection points of an unknown component of a partially known electromechanical system amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process. 
Also, the limitation of “providing the model-based diagnostic output as a user

provided on a user interface. The limitation of providing functions as a generic computer
function, where the output from the model is being displayed on a user interface. 
Further, the claim recites the additional element of a processing device.  The processing device is recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, the limitation of receiving a set of experimental data of connection points of an unknown component of a partially known electromechanical system are also shown to reflect the court decisions of Versata Dev. Group, Inc. v. SAP Am., Inc.  iv. Storing and retrieving information in memory, shown in MPEP 2106.05(d) (II). 
Also, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the computer amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).  
Claim 10
Regarding step 2A, prong 1, claim 10 recites “generate, by a processing device, feasibility constraints for an untrained model of the unknown component”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or 
Claim 10 recites “generate passivity constraints for the untrained model of the unknown component, wherein the unknown component comprises an electrical component”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 10 recites “simulate the partially known electromechanical system using the untrained model of the unknown component to generate simulated data corresponding to the experimental data”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 10 recites “and optimize the untrained model based on the feasibility constraints and a comparison of the simulated data and the experimental data to generate a trained model of the unknown component”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 10 recites “generate a model-based diagnostic output for the partially known electromechanical system using a system model of the partially known electromechanical 
Regarding step 2A, prong 2, the limitation of receive a set of experimental data of one or more connection points a partially known electromechanical system, wherein the partially known electromechanical system comprises an unknown component amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process. 
Also, the limitation of “provide the model-based diagnostic output as a user
interface as part of an analytics platform”, amounts to extra-solution activity, where results are 
provided on a user interface. The limitation of providing functions as a generic computer
function, where the output from the model is being displayed on a user interface. 
Further, the claim recites the additional element of a processing device and memory device.  The processing device and memory device are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, the limitation of receive a set of experimental data of one or more connection points a partially known electromechanical system, wherein the partially known physical system comprises an unknown component are also shown to reflect the court decisions Versata Dev. Group, Inc. v. SAP Am., Inc.  iv. Storing and retrieving information in memory, shown in MPEP 2106.05(d) (II). 
Also, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the processing device and memory device amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).  
Claim 16
Regarding step 2A, prong 1, claim 16 recites “generate, by a processing device, feasibility constraints for an untrained model of an unknown component of the partially known electromechanical system”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 16 recites “generate passivity constraints for the untrained model of the unknown component, wherein the unknown component comprises an electrical component”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.

Claim 16 recites “and optimize, by the processing device, the untrained model based on the feasibility constraints and a comparison of the simulated data and the experimental data to generate a trained model of the unknown component”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 16 recites “generate a model-based diagnostic output for the partially known electromechanical system using a system model of the partially known electromechanical system, wherein the system model comprises the trained model of the unknown component”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Regarding step 2A, prong 2, the limitation of receive a set of experimental data of a partially known electromechanical system amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process. 
Also, the limitation of “provide the model-based diagnostic output as a user
interface as part of an analytics platform”, amounts to extra-solution activity, where results are 
provided on a user interface. The limitation of providing functions as a generic computer
function, where the output from the model is being displayed on a user interface. 
Further, the claim recites the additional element of a processing device and medium.  The processing device and medium are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, the limitation of receive a set of experimental data of a partially known electromechanical system are also shown to reflect the court decisions of Versata Dev. Group, Inc. v. SAP Am., Inc.  iv. Storing and retrieving information in memory, shown in MPEP 2106.05(d) (II). 
Also, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the processing device and medium amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).  
Claims 2, 11 and 17
Dependent claims 2, 11 and 17 recite “determining available parameters of the untrained model based on the feasibility constraints; and updating the parameters of the untrained model to reduce errors between the simulation data and the experimental data”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.     
Claim 5
Dependent claim 5 recites “wherein the untrained model comprises an untrained neural network”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.     
Claim 6
Dependent claim 6 recites “wherein the electromechanical system comprises a second unknown component, wherein the second unknown component comprises one of an electrical or mechanical component”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.     
Claims 7, 14 and 19
Dependent claims 7, 14 and 19 recites “receiving a second set of experimental data at second connection points of a second unknown component”.  This limitation amounts to extra-
Dependent claims 7, 14 and 19 recites “and optimizing a second untrained model of the second unknown component to generate a second trained model of the second unknown component”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas. 
Claim 8
Dependent claim 8 recites “wherein the experimental data comprises data measured from one or more connection points or nodes of the partially known electromechanical system in different conditions”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claims 9, 15 and 20
Dependent claims 9, 15 and 20 recites “simulating the partially known electromechanical system according to first conditions associated with a first portion of the experimental data; and simulating the partially known electromechanical system according to second conditions associated with a second portion of the experimental data”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.


Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference The Case for a Hybrid Approach to Diagnosis:  A Railway Switch, written by Matei et al. (from IDS dated 3/17/20) in view of online reference Thyristor photoelectric firing system applied in Auto-passing Neutral Section system, written by Xiong et al. in further view of online reference Development and Evaluation of Health Monitoring Techniques for Railway Point Machines, written by Jin et al. 

Examiner’s note: Regarding the limitation of claim 1 that states “receiving a set of experimental data of connection points of an unknown component of a partially known electromechanical system”, the examiner considers the connection points of the Matei et al. to be the connection points of an unknown component, since the connection point of the Matei et al. reference connects the drive rod and point machine.  The connection point of the current application are pins that connect other elements of a circuit, see paragraph [0022] of the specification.  Also, the examiner considers the rail switch assembly to be the electromechanical system, since within the rail switch assembly the point machine is responsible for moving the switch blades, see Pg. 226, sec. 2 Problem Description, 2nd paragraph, “The rail switch assembly considered, etc.”, Pg. 226, left col., 3rd paragraph, “In this paper, we begin to bridge the gap, etc.”, Pg. 228, Loose lock-pin, 1st paragraph, “The lock-pin referred in this fault, etc.” of the Matei et al. reference.  An electromechanical system converts electrical energy into mechanical movement, see Non-Patent Literature of the definition of an electromechanical system in the file wrapper dated 10/9/20.
Regarding the limitation of claim 1 that states “and optimizing, by the processing device, the untrained model based on the feasibility constraints and a comparison of the simulated data and the experimental data to generate a trained model of the unknown component”, Fig. 1 of the Matei et al. reference shows there is a feedback loop from the model validation back to the modeling procedure.  The model validation block receives experimental data and data from the fault augmented model to determine of the simulated data matches the experimental data, see Fig. 1 of the Matei et al. reference.
Regarding the limitation of claim 1 that states “generating a model-based diagnostic output for the partially known electromechanical system using a system model of the partially rd paragraph, “In this paper, we begin to bridge the gap, etc.”, Pg. 226, sec. 3 System Modeling, 1st paragraph, “This section presents the fault, etc.” of the Matei et al. reference.
Regarding the limitation of claim 1 that states “setting passivity constraints for the untrained model of the unknown component, wherein the unknown component comprises an electrical component”, the examiner considers the resistor to be the electrical component of the unknown component, since a resistor can dissipate energy generated by other sources see paragraph [0030] of the specification and Pg. 2, left col., sec. B. Principle of SSGD, 1st paragraph, “Figure 2 shows a self-powered, etc.”, Pg. 3, right col., sec. 4 Simulation and Experimental Results, 3rd paragraph, “Figure 5 shows the simulation waveform, etc.” of the Xiong et al. reference.
Regarding the limitation of claim 1 that states “providing the model-based diagnostic
output as a user interface as part of an analytics platform”, the examiner considers the Human-Machine-Interface (HMI) to be a user interface, since an HMI is a user interface, see the attachment of the definition of a Human Machine Interface.  Also, the examiner considers the displaying health assessment and fault diagnosis on the HMI as providing an output, since the health assessment and fault diagnosis gives the status of the behavior of the railway operations, st paragraph, “A Human-Machine-Interface (HMI) was developed, etc.” and Fig. 17 of the Jin et al. reference. 

With respect to claim 1, Matei et al. discloses “A method” as [Matei et al. (Pg. 225, sec. 1 Introduction, last sentence of 2nd paragraph, “Throughout the rest of the paper, etc.”)] Examiner’s interpretation: The process of the invention is described in the introduction;
“receiving a set of experimental data of connection points of an unknown component of a partially known electromechanical system” as [Matei et al. (Pg. 226, sec. 2 Problem Description, 2nd paragraph, “The rail switch assembly considered, etc.”, Pg. 226, left col., 3rd paragraph, “In this paper, we begin to bridge the gap, etc.”, Pg. 228, Loose lock-pin, 1st paragraph, “The lock-pin referred in this fault, etc.”)] Examiner’s interpretation: The examiner considers the connection points of the Matei et al. to be the connection points of an unknown component, since the connection point of the Matei et al. reference connects the drive rod and point machine.  The connection point of the current application are pins that connect other elements of a circuit, see paragraph [0022] of the specification.  Also, the examiner considers the rail switch assembly to be the electromechanical system, since within the rail switch assembly the point machine is responsible for moving the switch blades.  An electromechanical system converts electrical energy into mechanical movement, see Non-Patent Literature of the definition of an electromechanical system in the file wrapper dated 10/9/20;
“setting, by a processing device, feasibility constraints for an untrained model of the unknown component” as [Matei et al. (Pg. 226, left col., 3rd paragraph, “In this paper, we begin to bridge the gap, etc.”)] Examiner’s interpretation: Only a sub-set of the variables match the 
“simulating the partially known electromechanical system using the untrained model of the unknown component to generate simulated data at the connection points of the unknown component” as [Matei et al. (Pg. 226, left col., 3rd paragraph, “In this paper, we begin to bridge the gap, etc.”)];
“and optimizing, by the processing device, the untrained model based on the feasibility constraints and a comparison of the simulated data and the experimental data to generate a trained model of the unknown component.” as [Matei et al. (Fig. 1)] Examiner’s interpretation: As shown in Fig. 1 of the Matei et al. reference, there is a feedback loop from the model validation back to the modeling procedure.  The model validation block receives experimental data and data from the fault augmented model to determine of the simulated data matches the experimental data;
“generating a model-based diagnostic output for the partially known electromechanical system using a system model of the partially known electromechanical system, wherein the system model comprises the trained model of the unknown component” as [Matei et al. (Pg. 226 left col., 3rd paragraph, “In this paper, we begin to bridge the gap, etc.”, Pg. 226, sec. 3 System Modeling, 1st paragraph, “This section presents the fault, etc.”)] Examiner’s interpretation: The examiner considers the nominal model to be the system model, since the nominal model includes a plurality of models that makeup the railway assembly.  Also, the examiner considers the physics-based model to be the trained model, since the physics-based model is included in the nominal model and the physic-based model is a model that represent a component of the system;

Xiong et al. discloses “setting passivity constraints for the untrained model of the unknown component, wherein the unknown component comprises an electrical component” as [Xiong et al. (Pg. 2, left col., sec. B. Principle of SSGD, 1st paragraph, “Figure 2 shows a self-powered, etc.”, Pg. 3, right col., sec. 4 Simulation and Experimental Results, 3rd paragraph, “Figure 5 shows the simulation waveform, etc.”)] Examiner’s interpretation: The examiner considers the resistor to be the electrical component of the unknown component, since a resistor can dissipate energy generated by other sources see paragraph [0030] of the specification;
Matei et al. and Xiong et al. are analogous art because they are from the same field endeavor of analyzing elements of a railroad assembly.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Matei et al. of setting passivity constraints for the untrained model of the unknown component by incorporating setting passivity constraints for the untrained model of the unknown component, wherein the unknown component comprises an electrical component as taught by Xiong et al. for the purpose of describing the principle and design of SCR self-supplied gate driver (SSGD) and a pulse amplifier.
The motivation for doing so would have been because Xiong et al. teaches by describing the principle and design of SSGD and a pulse amplifier, the ability to eliminate the need for an isolated power supply board or auxiliary power supply, as well as saving in cost and space in medium and high voltage applications (Xiong et al. (Abstract, Pg. 4, sec. 5 Conclusion).

Jin et al. discloses “providing the model-based diagnostic output as a user interface as 
part of an analytics platform” as [Jin et al. (Pg. 10, sec. 7Human Machine Interface, 1st paragraph, “A Human-Machine-Interface (HMI) was developed, etc.”, Fig. 17)] Examiner’s interpretation: The examiner considers the Human-Machine-Interface (HMI) to be a user interface, since an HMI is a user interface, see the attachment of the definition of a Human Machine Interface.  Also, the examiner considers the displaying health assessment and fault diagnosis on the HMI as providing an output, since the health assessment and fault diagnosis gives the status of the behavior of the railway operations;
Matei et al., Xiong et al. and Jin et al. are analogous art because they are from the same field endeavor of analyzing elements of a railroad assembly.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Matei et al. and Xiong et al. of generating a model-based diagnostic output for the partially known electromechanical system using a system model of the partially known electromechanical system by incorporating providing the model-based diagnostic output as a user interface as part of an analytics platform as taught by Jin et al. for the purpose of monitoring point machines of a railway.
The motivation for doing so would have been because Jin et al. teaches by monitoring point machines of a railway, the ability to identify failures early in a point machine’s mechanism st paragraph, “The implementation of a condition, etc.”).

Examiner’s note: Regarding claim 2, the examiner considers the angular velocity and the cam angle to be the available parameters that are determined, since these parameters are from the servomotor and gear-cam mechanism, which are a part of the point machine, which is a component of the system, see Pg. 227, rigt col., Servomotro, “No technical details were provided, etc.”, Pg. 228, left col., The Gear-Cam mechanism, 1st paragraph, “As mentioned earlier, the gear-cam mechanism, etc.”, Pg. 229, sec. 4 Model Validation, “Motor angular velocity, cam angle and stroke, etc.” of the Matei et al. reference.

With respect to claim 2, the combination of Matei et al., Xiong et al. and Jin et al. discloses the method of claim 1 above, and Matei et al. further discloses “determining available parameters of the untrained model based on the feasibility constraints” as [Matei et al. (Pg. 227, right col., Servomotro, “No technical details were provided, etc.”, Pg. 228, left col., The Gear-Cam mechanism, 1st paragraph, “As mentioned earlier, the gear-cam mechanism, etc.”, Pg. 229, sec. 4 Model Validation, “Motor angular velocity, cam angle and stroke, etc.”)] Examiner’s interpretation: The examiner considers the angular velocity and the cam angle to be the available parameters that are determined, since these parameters are from the servomotor and gear-cam mechanism, which are a part of the point machine, which is a component of the system;

With respect to claim 5, the combination of Matei et al., Xiong et al. and Jin et al. discloses the method of claim 1 above, and Matei et al. further discloses “wherein the untrained model comprises an untrained neural network.” as [Matei et al. (Pg. 230, sec. 5.2 Classifier selection, “To map the features to the classes, etc.”)];

Examiner’s note: Regarding claim 6, the examiner considers the second clamping circuit that consists of resistors to be the second unknown component that comprises an electrical component, since the clamping circuits are a component of the switch-ground auto-passing neutral section, see Pg. 2, left col., sec. B. Principle of SSGD, 1st paragraph, “Figure 2 shows a self-powered, etc.” and Fig. 2 of the Xiong et al. reference.

With respect to claim 6, the combination of Matei et al., Xiong et al. and Jin et al. discloses the method of claim 1 above, and Xiong et al. further discloses “wherein the electromechanical system comprises a second unknown component, wherein the second unknown component comprises one of an electrical or mechanical component” as [Xiong et al. (Pg. 2, left col., sec. B. Principle of SSGD, 1st paragraph, “Figure 2 shows a self-powered, etc.”, Fig. 2)] Examiner’s interpretation: The examiner considers the second clamping circuit that consists of resistors to be the second unknown component that comprises an electrical component, since the clamping circuits are a component of the switch-ground auto-passing neutral section;

Examiner’s note: Regarding claim 7, the examiner considers the second set of experimental data to be the experimental data during a second time of the procedure, see Fig. 1 of the Matei et al. reference.

With respect to claim 7, the combination of Matei et al., Xiong et al. and Jin et al. discloses the method of claim 1 above, and Matei et al. further discloses “receiving a second set of experimental data at second connection points of a second unknown component” as [Matei et al. (Fig. 1)] Examiner’s interpretation: As shown in Fig. 1 of the Matei et al. reference, there is a feedback loop from the model validation back to the modeling procedure.  The examiner considers the second set of experimental data to be the experimental data during a second time of the procedure;
“and optimizing a second untrained model of the second unknown component to generate a second trained model of the second unknown component.”  as [Matei et al. (Fig. 1)] Examiner’s interpretation: As shown in Fig. 1 of the Matei et al. reference, there is a feedback loop from the model validation back to the modeling procedure;

With respect to claim 8, the combination of Matei et al., Xiong et al. and Jin et al. discloses the method of claim 1 above, and Matei et al. further discloses “wherein the experimental data comprises data measured from one or more connection points or nodes of the partial known electromechanical system in different conditions.” as [Matei et al. (Pg. 226, left col., 3rd paragraph, “In this paper, we begin to bridge, etc.”)] Examiner’s interpretation: The experimental data incudes nominal and fault data that is measured;

With respect to claim 9, the combination of Matei et al., Xiong et al. and Jin et al. discloses the method of claim 1 above, and Matei et al. further discloses “simulating the partially known electromechanical system according to first conditions associated with a first portion of the experimental data” as [Matei et al. (Pg. 225, Introduction, 1st – 2nd paragraph, “Consider the case of developing, etc.”)]; 
“and simulating the partially known electromechanical system according to second conditions associated with a second portion of the experimental data.” as [Matei et al. (Pg. 225, Introduction, 1st – 2nd paragraph, “Consider the case of developing, etc.”)]; 

11.	Claims 10-11 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference The Case for a Hybrid Approach to Diagnosis:  A Railway Switch, written by Matei et al. (from IDS dated 3/17/20), online reference Thyristor photoelectric firing system applied in Auto-passing Neutral Section system, written by Xiong et al., online reference Development and Evaluation of Health Monitoring Techniques for Railway Point Machines, written by Jin et al. in view of Rosener (U.S. PGPub 2012/0221181).

Examiner’s note: Regarding the limitation of claim 10 that states “receive a set of experimental data of one or more connection points a partially known electromechanical system, wherein the partially known electromechanical system comprises an unknown component”, the examiner considers the connection points of the Matei et al. to be the connection points of an unknown component, since the connection point of the Matei et al. reference connects the drive rod and point machine.  The connection point of the current application are pins that connect other elements of a circuit, see paragraph [0022] of the specification.  Also, the examiner nd paragraph, “The rail switch assembly considered, etc.”, Pg. 226, left col., 3rd paragraph, “In this paper, we begin to bridge the gap, etc.”, Pg. 228, Loose lock-pin, 1st paragraph, “The lock-pin referred in this fault, etc.” of the Matei et al. reference.  An electromechanical system converts electrical energy into mechanical movement, see Non-Patent Literature of the definition of an electromechanical system in the file wrapper dated 10/9/20.
Regarding the limitation of claim 10 that states “and optimize the untrained model based on the feasibility constraints and a comparison of the simulated data and the experimental data to generate a trained model of the unknown component”, Fig. 1 of the Matei et al. reference shows there is a feedback loop from the model validation back to the modeling procedure.  The model validation block receives experimental data and data from the fault augmented model to determine of the simulated data matches the experimental data, see Fig. 1 of the Matei et al. reference.
Regarding the limitation of claim 10 that states “generate a model-based diagnostic output for the partially known electromechanical system using a system model of the partially known electromechanical system, wherein the system model comprises the trained model of the unknown component, the examiner considers the nominal model to be the system model, since the nominal model includes a plurality of models that makeup the railway assembly.  Also, the examiner considers the physics-based model to be the trained model, since the physics-based model is included in the nominal model and the physic-based model is a model that represent a component of the system, see Pg. 226 left col., 3rd paragraph, “In this paper, we begin to bridge st paragraph, “This section presents the fault, etc.” of the Matei et al. reference.
Regarding the limitation of claim 10 that states “generate passivity constraints for the untrained model of the unknown component, wherein the unknown component comprises an electrical component”, the examiner considers the resistor to be the electrical component of the unknown component, since a resistor can dissipate energy generated by other sources see paragraph [0030] of the specification and see Pg. 2, left col., sec. B. Principle of SSGD, 1st paragraph, “Figure 2 shows a self-powered, etc.”, Pg. 3, right col., sec. 4 Simulation and Experimental Results, 3rd paragraph, “Figure 5 shows the simulation waveform, etc.” of the Xiong et al. reference. 
Regarding the limitation of claim 10 that states “providing the model-based diagnostic
output as a user interface as part of an analytics platform”, the examiner considers the Human-Machine-Interface (HMI) to be a user interface, since an HMI is a user interface, see the attachment of the definition of a Human Machine Interface.  Also, the examiner considers the displaying health assessment and fault diagnosis on the HMI as providing an output, since the health assessment and fault diagnosis gives the status of the behavior of the railway operations, see Pg. 10, sec. 7, Human Machine Interface, 1st paragraph, “A Human-Machine-Interface (HMI) was developed, etc.” and Fig. 17 of the Jin et al. reference. 

With respect to claim 10, Matei et al. discloses “A system” as [Matei et al. (Pg. 227, sec. 3.1, 1st paragraph, “The point machine is the component, etc.”)];
“receive a set of experimental data of one or more connection points a partially known electromechanical system, wherein the partially known electromechanical system comprises an rd paragraph, “In this paper, we begin to bridge the gap, etc.”, Pg. 228, Loose lock-pin, 1st paragraph, “The lock-pin referred in this fault, etc.”)] Examiner’s interpretation: The examiner considers the connection points of the Matei et al. to be the connection points of an unknown component, since the connection point of the Matei et al. reference connects the drive rod and point machine.  The connection point of the current application are pins that connect other elements of a circuit, see paragraph [0022] of the specification;
“generate, by a processing device, feasibility constraints for an untrained model of the unknown component” as [Matei et al. (Pg. 226, left col., 3rd paragraph, “In this paper, we begin to bridge the gap, etc.”)] Examiner’s interpretation: Only a sub-set of the variables match the counterpart in experimental data, which demonstrates that there are constraints, since all of the variables are not matching the experimental data;
“simulate the partially known electromechanical system using the untrained model of the unknown component to generate simulated data corresponding to the experimental data” as [Matei et al. (Pg. 226, left col., 3rd paragraph, “In this paper, we begin to bridge the gap, etc.”)];
“and optimize the untrained model based on the feasibility constraints and a comparison of the simulated data and the experimental data to generate a trained model of the unknown component.” as [Matei et al. (Fig. 1)] Examiner’s interpretation: As shown in Fig. 1 of the Matei et al. reference, there is a feedback loop from the model validation back to the modeling procedure.  The model validation block receives experimental data and data from the fault augmented model to determine of the simulated data matches the experimental data;
“generate a model-based diagnostic output for the partially known electromechanical system using a system model of the partially known electromechanical system, wherein the rd paragraph, “In this paper, we begin to bridge the gap, etc.”, Pg. 226, sec. 3 System Modeling, 1st paragraph, “This section presents the fault, etc.”)] Examiner’s interpretation: The examiner considers the nominal model to be the system model, since the nominal model includes a plurality of models that makeup the railway assembly.  Also, the examiner considers the physics-based model to be the trained model, since the physics-based model is included in the nominal model and the physic-based model is a model that represent a component of the system;
While Matei et al. teaches setting passivity constraints for the untrained model of the unknown component, Matei et al. does not explicitly disclose “generate passivity constraints for the untrained model of the unknown component, wherein the unknown component comprises an electrical component”
Xiong et al. discloses “generate passivity constraints for the untrained model of the unknown component, wherein the unknown component comprises an electrical component” as [Xiong et al. (Pg. 2, left col., sec. B. Principle of SSGD, 1st paragraph, “Figure 2 shows a self-powered, etc.”, Pg. 3, right col., sec. 4 Simulation and Experimental Results, 3rd paragraph, “Figure 5 shows the simulation waveform, etc.”)] Examiner’s interpretation: The examiner considers the resistor to be the electrical component of the unknown component, since a resistor can dissipate energy generated by other sources see paragraph [0030] of the specification;
Matei et al. and Xiong et al. are analogous art because they are from the same field endeavor of analyzing elements of a railroad assembly.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Matei et al. of setting passivity constraints 
The motivation for doing so would have been because Xiong et al. teaches by describing the principle and design of SSGD and a pulse amplifier, the ability to eliminate the need for an isolated power supply board or auxiliary power supply, as well as saving in cost and space in medium and high voltage applications (Xiong et al. (Abstract, Pg. 4, sec. 5 Conclusion).
While the combination of Matei et al. and Xiong et al. teaches generate a model-based diagnostic output for the partially known electromechanical system using a system model of the partially known electromechanical system, Matei et al. and Xiong et al. do not explicitly disclose “provide the model-based diagnostic output as a user interface as part of an analytics platform”
Jin et al. discloses “provide the model-based diagnostic output as a user interface as 
part of an analytics platform” as [Jin et al. (Pg. 10, sec. 7Human Machine Interface, 1st paragraph, “A Human-Machine-Interface (HMI) was developed, etc.”, Fig. 17)] Examiner’s interpretation: The examiner considers the Human-Machine-Interface (HMI) to be a user interface, since an HMI is a user interface, see the attachment of the definition of a Human Machine Interface.  Also, the examiner considers the displaying health assessment and fault diagnosis on the HMI as providing an output, since the health assessment and fault diagnosis gives the status of the behavior of the railway operations;
Matei et al., Xiong et al. and Jin et al. are analogous art because they are from the same field endeavor of analyzing elements of a railroad assembly.

The motivation for doing so would have been because Jin et al. teaches by monitoring point machines of a railway, the ability to identify failures early in a point machine’s mechanism can be accomplished (Jin et al. (Pg. 11, sec. 8, Conclusion, 1st paragraph, “The implementation of a condition, etc.”).
While the combination of Matei et al., Xiong et al. and Jin et al. teaches having a system, Matei et al., Xiong et al. and Jin et al. do not explicitly disclose “a memory device; and a processing device operatively coupled to the memory device”
Rosener discloses “a memory device” as [Rosener (paragraph [0023])];
“and a processing device operatively coupled to the memory device” as [Rosener (paragraph [0023])];
Matei et al., Xiong et al., Jin et al. and Rosener are analogous art because they are from the same field endeavor of analyzing a railroad assembly.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Matei et al., Xiong et al. and Jin et al. of using a fault0augmented physics based model to extract meaningful behavioral features corresponding to the normal and abnormal behavior by incorporating a memory device; and a 
The motivation for doing so would have been because Rosener teaches by providing a configurable Block Module for model train layout control, the ability to run a model train layout without understanding the status of the train layout, while providing two-way communication between various parts of the layout with simplified wiring can be accomplished (Rosener (paragraph [0007] – [0008]).

Examiner’s note: Regarding claim 11, the examiner considers the angular velocity and the cam angle to be the available parameters that are determined, since these parameters are from the servomotor and gear-cam mechanism, which are a part of the point machine, which is a component of the system, see Pg. 227, right col., Servomotro, “No technical details were provided, etc.”, Pg. 228, left col., The Gear-Cam mechanism, 1st paragraph, “As mentioned earlier, the gear-cam mechanism, etc.”, Pg. 229, sec. 4 Model Validation, “Motor angular velocity, cam angle and stroke, etc.” of the Matei et al. reference.

With respect to claim 11, the combination of Matei et al., Xiong et al., Jin et al. and Rosener discloses the system of claim 10 above, and Matei et al. further discloses “determine available parameters of the untrained model based on the feasibility constraints” as [Matei et al. (Pg. 227, right col., Servomotro, “No technical details were provided, etc.”, Pg. 228, left col., The Gear-Cam mechanism, 1st paragraph, “As mentioned earlier, the gear-cam mechanism, etc.”, Pg. 229, sec. 4 Model Validation, “Motor angular velocity, cam angle and stroke, etc.”)] Examiner’s interpretation: The examiner considers the angular velocity and the cam angle to 
“and update the parameters of the untrained model to reduce errors between the simulation data and the experimental data.” as [Matei et al. (Fig. 1)] Examiner’s interpretation: As shown in Fig. 1 of the Matei et al. reference, there is a feedback loop from the model validation back to the modeling procedure;

With respect to claim 14, the combination of Matei et al., Xiong et al., Jin et al. and Rosener discloses the system of claim 10 above, and Matei et al. further discloses “receive a second set of experimental data at second connection points of a second unknown component” as [Matei et al. (Fig. 1)] Examiner’s interpretation: As shown in Fig. 1 of the Matei et al. reference, there is a feedback loop from the model validation back to the modeling procedure.  The examiner considers the second set of experimental data to be the experimental data during a second time of the procedure;
 “and optimize a second untrained model of the second unknown component to generate a second trained model of the second unknown component.”  as [Matei et al. (Fig. 1)] Examiner’s interpretation: As shown in Fig. 1 of the Matei et al. reference, there is a feedback loop from the model validation back to the modeling procedure;

With respect to claim 15, the combination of Matei et al., Xiong et al., Jin et al. and Rosener discloses the system of claim 10 above, and Matei et al. further discloses “simulate the partially known electromechanical system according to first conditions associated with a first st – 2nd paragraph, “Consider the case of developing, etc.”)]; 
“and simulate the partially known physical system according to second conditions associated with a second portion of the experimental data.” as [Matei et al. (Pg. 225, Introduction, 1st – 2nd paragraph, “Consider the case of developing, etc.”)];

With respect to claim 16, Rosener discloses “A non-transitory computer-readable medium having instructions stored thereon” as [Rosener (paragraph [0023])];
Matei et al., Xiong et al., Jin et al. and Rosener are analogous art because they are from the same field endeavor of analyzing a railroad assembly.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Matei et al., Xiong et al. and Jin et al. of using a fault0augmented physics based model to extract meaningful behavioral features corresponding to the normal and abnormal behavior by incorporating a non-transitory computer-readable medium having instructions stored thereon as taught by Rosener for the purpose of controlling a model railroad layout.
The motivation for doing so would have been because Rosener teaches by providing a configurable Block Module for model train layout control, the ability to run a model train layout without understanding the status of the train layout, while providing two-way communication between various parts of the layout with simplified wiring can be accomplished (Rosener (paragraph [0007] – [0008]).
The other limitations of the claim recite the same substantive limitations as claim 1 above and are rejected using the same teachings.
With respect to claims 17-20, the claims recite the same substantive limitations as claims 10-11 and 14-15 above, and are rejected using the same teachings.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD E COTHRAN whose telephone number is (571)270-5594. The examiner can normally be reached 9AM -6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD E COTHRAN/Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147